UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6941


MICHAEL CURTIS REYNOLDS,

                     Petitioner - Appellant,

              v.

JENNIFER SAAD, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cv-00124-IMK)


Submitted: September 14, 2018                               Decided: September 20, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Curtis Reynolds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Curtis Reynolds, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2012) petition. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Reynolds’ informal brief does not

challenge the basis for the district court’s disposition, Reynolds has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We deny Reynolds’ motions to compel, to show cause, for summary judgment,

and for a hearing. We deny as moot Reynolds’ motion for release pending appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2